UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): February 23, 2011 ALICO, INC. (Exact Name of Registrant as Specified in Charter) Florida 0-261 59-0906081 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) P.O. Box 338, LaBelle, FL 33975 (Address of Principal Executive Offices) (Zip Code) (863) 675-2966 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.07 Submission of Matters to a Vote of Security Holders. Alico Inc. (the “Company”) held its Annual Meeting of Shareholders on February 18, 2011.There were 7,370,110 shares of common stock entitled to be voted and 6,425,601 shares were voted in person or by proxy. The Company’s inspector of elections certified the following vote tabulations: At the meeting, shareholders voted on the following items: Proposal 1: The following nominees were elected to serve on the Board of Directors: FOR AGAINST WITHHELD BROKER NON-VOTES John R. Alexander — John D. Alexander — Robert E. Lee Caswell — Thomas A. McAuley — Charles L. Palmer — Ramon A. Rodriguez — John D. Rood — Robert J Viguet Jr. — Gordon Walker Ph.D. — Proposal 2: The amended and restated director compensation plan for fiscal 2011was approved. FOR AGAINST ABSTAIN BROKER NON-VOTES Proposal 3: The possible appointment of McGladrey & Pullen L.L.P. as the Company’s independent registered public accounting firm for fiscal 2011 was ratified. FOR AGAINST ABSTAIN BROKER NON-VOTES N/A Proposal 4: The compensation of the named executive officers as disclosed in the Company’s proxy statement was approved on an advisory basis. FOR AGAINST ABSTAIN BROKER NON-VOTES Proposal 5: The shareholders voted, on an advisory basis, to hold an annual advisory vote on the compensation of the named executive officers. 1 YEAR 2 YEAR 3 YEAR ABSTAIN BROKER NON-VOTES Item 8.01. Other Events. On February 23, 2010, the Company issued a press release announcing the Election of Directors, a copy of which is attached hereto as Exhibit 99.1. Item9.01. Financial Statements and Exhibits. (c) Exhibits. Exhibit No. Description Press Release dated February 23, 2010 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ALICO, INC. By: /s/ JD Alexander Name: JD Alexander Title: President, Chief Executive Officer & Vice-Chairman of the Board Date: February 23, 2011
